            Case 3:21-cv-00924-JAM Document 18-1 Filed 08/05/21 Page 1 of 3




User Name: Mary Lenehan
Date and Time: Thursday, August 5, 2021 12:01:00 PM EDT
Job Number: 149977343


Document (1)

 1. Klaassen v. Trs. of Ind. Univ., 2021 U.S. App. LEXIS 22785
  Client/Matter: -None-
  Search Terms: klaassen indiana trustees
  Search Type: Natural Language
  Narrowed by:
            Content Type                         Narrowed by
            Cases                                -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2021 LexisNexis
                                                     Mary Lenehan
               Case 3:21-cv-00924-JAM Document 18-1 Filed 08/05/21 Page 2 of 3


     Neutral
As of: August 5, 2021 4:01 PM Z


                                       Klaassen v. Trs. of Ind. Univ.
                                  United States Court of Appeals for the Seventh Circuit
                                                August 2, 2021, Decided
                                                      No. 21-2326

Reporter
2021 U.S. App. LEXIS 22785 *; __ F.4th __

RYAN KLAASSEN, et al., Plaintiffs-Appellants, v.
TRUSTEES OF INDIANA UNIVERSITY, Defendant-                    EASTERBROOK, Circuit Judge. Starting next semester, all
Appellee.                                                     students at Indiana University must be vaccinated
                                                              against COVID-19 unless they are exempt for religious
Prior History: [*1] Appeal from the United States
                                                              or medical reasons. Exempt students must wear masks
District Court for the Northern District of Indiana, Fort
                                                              and be tested for the disease twice a week. Eight
Wayne Division. No. 1:21-CV-238 DRL — Damon R.
                                                              students contend in this suit that these conditions of
Leichty, Judge.
                                                              attendance violate the Due Process Clause of the
                                                              Constitution's Fourteenth Amendment. The district court
                                                              denied plaintiffs' request for a preliminary injunction,
Klaassen v. Trs. of Ind. Univ., 2021 U.S. Dist. LEXIS
                                                              2021 U.S. Dist. Lexis 133300 (N.D. Ind. July 18, 2021),
133300, 2021 WL 3073926 (N.D. Ind., July 18, 2021)
                                                              and they ask us to issue [*2] an injunction pending
                                                              appeal.
Core Terms
                                                              Given Jacobson v. Massachusetts, 197 U.S. 11, 25 S.
vaccination, conditions, injunction, religious, disease,      Ct. 358, 49 L. Ed. 643 (1905), which holds that a state
Exempt, attend, tested, masks, safe, higher education,        may require all members of the public to be vaccinated
pending appeal, read and write, decisions, surrender,         against smallpox, there can't be a constitutional problem
reasons, adult, exams, wear                                   with vaccination against SARS-CoV-2. Plaintiffs assert
                                                              that the rational-basis standard used in Jacobson does
Counsel: For RYAN KLAASSEN, JAIME CARINI,                     not offer enough protection for their interests and that
ASHLEE MORRIS, D. J. B., next friend DANIEL G                 courts should not be as deferential to the decisions of
BAUMGARTNER, SETH CROWDER, MACEY                              public bodies as Jacobson was, but a court of appeals
POLICKA, MARGARET ROTH, NATALIE SPERAZZA,                     must apply the law established by the Supreme Court.
Plaintiffs - Appellants: James Bopp Jr., Esq., Attorney,
Richard Eugene Coleson, Attorney, Courtney Turner             Plaintiffs invoke substantive due process. Under
Milbank, Attorney, Melena Siebert, Attorney, BOPP             Washington v. Glucksberg, 521 U.S. 702, 720-22, 117
LAW FIRM, PC, Terre Haute, IN.                                S. Ct. 2258, 117 S. Ct. 2302, 138 L. Ed. 2d 772 (1997),
                                                              and other decisions, such an argument depends on the
For TRUSTEES OF INDIANA UNIVERSITY, Defendant
                                                              existence of a fundamental right ingrained in the
- Appellee: Anne K. Ricchiuto, Attorney, Stephanie L.
                                                              American legal tradition. Yet Jacobson, which sustained
Gutwein, Attorney, Brian James Paul, Attorney,
                                                              a criminal conviction for refusing to be vaccinated,
FAEGRE DRINKER BIDDLE & REATH LLP,
                                                              shows that plaintiffs lack such a right. To the contrary,
Indianapolis, IN.
                                                              vaccination requirements, like other public-health
                                                              measures, have been common in this nation.
Judges: Before EASTERBROOK, SCUDDER, and
KIRSCH, Circuit Judges.
                                                              And this case is easier than Jacobson for the University,
                                                              for two reasons.
Opinion by: EASTERBROOK
                                                              First, Jacobson sustained a vaccination requirement
Opinion                                                       that lacked exceptions for adults. See 197 U.S. at 30.


                                                     Mary Lenehan
              Case 3:21-cv-00924-JAM Document 18-1 Filed 08/05/21 Page 3 of 3
                                                                                                        Page 2 of 2
                                           2021 U.S. App. LEXIS 22785, *2

But Indiana University has exceptions for persons who         submits an essay about Iago's motivations in Othello
declare vaccination incompatible with their religious         will flunk.
beliefs [*3] and persons for whom vaccination is
medically contraindicated. The problems that may arise        If conditions of higher education may include
when a state refuses to make accommodations                   surrendering property and following instructions about
therefore are not present in this case. Indeed, six of the    what to read and write, it is hard to see a greater
eight plaintiffs have claimed the religious exception, and    problem with medical [*5] conditions that help all
a seventh is eligible for it. These plaintiffs just need to   students remain safe when learning. A university will
wear masks and be tested, requirements that are not           have trouble operating when each student fears that
constitutionally problematic. (The eighth plaintiff does      everyone else may be spreading disease. Few people
not qualify for an exemption, which is why we have a          want to return to remote education—and we do not think
justiciable controversy.)                                     that the Constitution forces the distance-learning
                                                              approach on a university that believes vaccination (or
Second, Indiana does not require every adult member           masks and frequent testing of the unvaccinated) will
of the public to be vaccinated, as Massachusetts did in       make in-person operations safe enough.
Jacobson. Vaccination is instead a condition of
attending Indiana University. People who do not want to       The motion for an injunction pending appeal is denied.
be vaccinated may go elsewhere. Many universities
require vaccination against SARS-CoV-2, but many
                                                                End of Document
others do not. Plaintiffs have ample educational
opportunities.

Each university may decide what is necessary to keep
other students safe in a congregate setting. Health
exams and vaccinations against other diseases
(measles, mumps, rubella, diphtheria, tetanus,
pertussis, varicella, meningitis, influenza, and more) are
common requirements of higher education. Vaccination
protects not only [*4] the vaccinated persons but also
those who come in contact with them, and at a
university close contact is inevitable.

We assume with plaintiffs that they have a right in bodily
integrity. They also have a right to hold property. Yet
they or their parents must surrender property to attend
Indiana University. Undergraduates must part with at
least $11,000 a year (in-state tuition), even though
Indiana could not summarily confiscate that sum from
all residents of college age.

Other conditions of enrollment are normal and proper.
The First Amendment means that a state cannot tell
anyone what to read or write, but a state university may
demand that students read things they prefer not to read
and write things they prefer not to write. A student must
read what a professor assigns, even if the student
deems the books heretical, and must write exams or
essays as required. See, e.g., Fleischfresser v.
Directors of School District 200, 15 F.3d 680, 687 (7th
Cir. 1994); Wood v. Arnold, 915 F.3d 308 (4th Cir.
2019); Smith v. Board of School Commissioners, 827
F.2d 684 (11th Cir. 1987). A student told to analyze the
role of nihilism in Dostoevsky's The Possessed but who


                                                    Mary Lenehan
